Title: From Benjamin Franklin to John Adams, 3 November [i.e., December] 1782
From: Franklin, Benjamin
To: Adams, John


SirPassy, Nov. [i.e., December] 3. 1782
I am perfectly of your Opinion respecting the Copy to be sent to Mr Dana, and shall have one prepared directly for that purpose.
Is it not also a proper time for you to propose the Quadruple Alliance offensive and defensive, or at least defensive, which I think you once mentioned to me? For I apprehend this Peace may be so humiliating to England, that on the first Occasion, she will fall upon one or other of the Powers at present engag’d against her; and it may then be difficult for us to unite again.
I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
His Excelly. John Adams Esqr
